NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 12 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MICHAELA WHITNEY KELLNER,                        No. 13-56357

              Plaintiff - Appellant,             D.C. No. 8:12-cv-01457-JPR

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Jean Rosenbluth, Magistrate Judge, Presiding

                          Submitted September 2, 2014**

Before: GOULD, BERZON, and BEA, Circuit Judges.

       Michaela Whitney Kellner appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her application for disabled adult

child’s benefits and supplemental security income under Titles II and XVI of the

Social Security Act. Kellner contends that the administrative law judge (“ALJ”)

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
erred in finding that she could perform existing work and was thus not disabled.

She specifically contends that the ALJ erred in rejecting her testimony regarding

the extent of her pain and dysfunction. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      We review the district court’s order de novo. Molina v. Astrue, 674 F.3d
1104, 1110 (9th Cir. 2012). We may set aside the denial of benefits only if it is not

supported by substantial evidence or is based on legal error. Id. Where evidence is

susceptible to more than one rational interpretation, we “must uphold the ALJ’s

findings if they are supported by inferences reasonably drawn from the record.”

Id. at 1111.

      Kellner’s contentions that the ALJ erred in discounting her credibility lack

merit. The ALJ offered specific, clear and convincing reasons for rejecting some

of Kellner’s statements by specifically citing to her claims that were inconsistent

with the medical evidence, including treating physicians’ evidence that Kellner

walked with a normal, unassisted gait and had intact sensation in her left foot.

Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007); Carmickle v. Comm’r

Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008). The ALJ also properly

discounted Kellner’s credibility by citing to her mother’s statements, because the

objective records did not support Kellner’s claim that she required a cane for


                                          2
ambulation. Verduzco v. Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999). Finally, the

ALJ’s finding that Kellner did not make “even a good faith effort to find gainful

employment” is also a clear and convincing reason to discount her credibility.

Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).

      Kellner waived any argument that the ALJ erred in giving little weight to the

opinions of her treating physicians, and in giving more weight to the testifying

medical expert’s opinions. Carmickle, 533 F.3d at 1161 n.2.

      AFFIRMED.




                                         3